Exhibit 10.3
(QUANTA SERVICES LOGO) [h81497h8149700.gif]
Director Compensation Summary
(to be effective as of the May 2011 Annual Meeting of the Board of Directors)
 
     Directors who also are employees of Quanta or any of its subsidiaries do
not receive additional compensation for serving as directors. Each non-employee
director receives a fee for attendance at each meeting of the Board of Directors
or any committee according to the following schedule: $2,000 for attendance at a
board meeting in person; $1,000 for attendance at a board meeting by telephone;
$1,000 for attendance at a committee meeting in person; and $500 for attendance
at a committee meeting by telephone. Upon initial appointment to the Board of
Directors other than at an annual meeting of stockholders, for the period from
the appointment through the end of the director service year during which the
appointment is made, each such initially appointed non-employee director
receives a pro rata portion of both (i) an annual cash retainer payment of
$50,000 and (ii) an annual award of shares of restricted Common Stock having a
value of $150,000. Upon initial election to the Board of Directors at an annual
meeting of stockholders, each such initially elected non-employee director
receives an annual cash retainer payment of $50,000 and an annual award of
shares of restricted Common Stock having a value of $150,000. At every annual
meeting of stockholders at which a non-employee director is re-elected or
remains a director, each such re-elected or remaining non-employee director
receives an annual cash retainer payment of $50,000 and an annual award of
shares of restricted Common Stock having a value of $100,000. In addition, at
every annual meeting of the Board of Directors, the chairman of the Audit
Committee receives an annual cash retainer payment of $14,000, the chairman of
the Compensation Committee receives an annual cash retainer payment of $10,000
and the chairman of the Governance and Nominating Committee receive an annual
cash retainer payment of $7,500. Unless the director’s service is interrupted,
shares of restricted Common Stock awarded to non-employee directors vest over
three years in three equal annual installments. Any unvested shares of
restricted Common Stock will vest in full if the non-employee director is not
nominated for or elected to a new term or resigns at our convenience, which
shall be deemed to include any resignation resulting from the non-employee
director’s failure to receive a majority of the votes cast in an election for
directors as required by Quanta’s Bylaws. Upon any other termination of the
non-employee director’s service, all unvested shares of restricted Common Stock
will be forfeited. Directors are reimbursed for reasonable out-of-pocket
expenses incurred in attending meetings of the Board of Directors or the
committees thereof, and for other expenses reasonably incurred in their capacity
as directors of Quanta.

